DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
Response to Amendment
The amendment filed on 07/21/2022 is acknowledged and entered by the Examiner. Claims 19 and 25 have been amended. Claims 1-18, 22, and 26 have been canceled. New claim 31 has been added. Claims 19-21, 23-25, and 27-31 are currently pending in the instant application.  
The rejection of claims 19-21, 23-25, and 27-30 under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu (US 2012/0040155 Al) is withdrawn in view of Applicant’s amendment. Specifically, Komatsu does not appear to disclose an ink comprising a mixture of solvents having an alkoxy group, which is not a polyvalent alcohol as required in amended independent claims 19 and 25. Therefore, the rejection is withdrawn.
Examiner’s Statement of Reason for Allowance
Claims 19-21, 23-25, and 27-31 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 07/21/2022, have been carefully reviewed and searched. The closest new prior art found is to US 2012/0262517 A1 (hereinafter Takaku). Takaku discloses an inkjet ink containing a pigment, a binder resin, water, an organic solvent, and surfactant (See [0038] and [0054]). Takaku discloses that the organic solvent contains at least two organic solvents and further another organic solvent (claimed first compound organic solvent) having solubility parameter of 8-18 MPa1/2 (See [0059] and [0067]). Takaku discloses that the organic solvent includes glycol ether and 1,2-alkanediols (See [0069], claimed diol compound organic solvent).
	Takaku failed to disclose an organic solvent (claimed second compound organic solvent) having an alkoxy group that is not a polyvalent alcohol as required in amended independent claims 19 and 25. Therefore, claims 19 and 25 are allowable over the prior art of record. Claims 20-21, 23-24, and 27-31 directly or indirectly depend from claims 19 and 25 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761